Rice, J.
The charter of the Buckfield Branch Railroad, under which, the defendants seek to justify, authorizes that corporation to purchase, or take and hold, so much of the land of private persons, or other corporations, as may be necessary for the location, construction, and convenient operation of said railroad; and the right to take, remove and use, for the construction and repair of said railroad and appur-, tenances, any earth, gravel, stone, timber, or other materials on or from the land so taken.
This does not authorize the servants of that corporation, to go upon lands not taken, under the charter, and in accordance with its provisions, and take materials therefrom for the construction of their road, against the will and without the consent of the owners of such lands. The cases cited by defendants’ counsel will be found, on examination, to refer to damages occasioned by operations on lands which have been *221legally taken for the use of the corporations, against which damages were claimed, and are not authority for the defendants in the case at bar.
A default must be entered according to agreement.
Tenney, C. J., and Hathaway, Cutting, and Goodenow, J. J., concurred.